Title: To George Washington from Richard McDonald, 6 April 1782
From: McDonald, Richard
To: Washington, George


                        
                            Provost West Point April 6th A.D. 1782
                        
                        The petition of Richard McDonald Humbly Sheweth
                        That your Excellencies petitioner (a Soldier of the Maryland line) was taken prisoner by the Enemy on Statin
                            Island In an expedition Headed by Generals Smallwood, Sullivan and Debois in the year 1777.
                        That your petitioner after suffering eighteen Months Imprisonment and its consequent difficilties in the
                            Sugar-house at new York sound means to make his escape from that loathsome confinement, when from want of the necessaries
                            of life, and, an opportunity to Join the Continental Army he was necessitated for present subsistence to Inlist with the
                            Enemy in De Lancey’s 3d Regiment, where your petitioner waited for an opportunity to make his escape, which he could never
                            effect till about the middle of January last when he crossed the north river above fort Washington on a Raft he made for
                            the purpose.
                        That your petitioner (on his way to West point with an Intention, there to obtain a pass from the Commanding
                            Officer to join his Corps in the Maryland line) was stopped and confined in the Block-house at Sydman’s Clove by Captain
                            Wright of the 2d New York Regiment who commanded that post—the Captain deprived and divested your petitioner of every
                            thing valuable which he then possessed (Viz.) fourteen single Johannesses of Eight Dollars each—seventeen Guineas—a Silver
                            Watch—some Gold, and Pinckbeck Rings, three pair of Silver shoe buckles, and some other articles of less value: the
                            Captain likewise kept your petitioner without any provision acept what he procured from his brother Soldiers Generosity
                            out of their own allowance, for the space of ten Days; at the end of which time your petitioner applied to Captain Wright,
                            begging for a of his Own Money for his present subsistence, which the Captain refused, and quitted
                            that post without having any directions with the Officer who relieved him for your petitioners future sustenance, or for
                            Investigating his case—the Captain carrying with him all your petitioners effects afforesaid, 
                            exhisted ten days more on Charity and patience before he could be allowed any provision from the public.
                        That your Excellencies petitioner is not destitute of Evidence (in the York line) of his Imprisonment
                            in New York as aforesaid; among whom him are Abraham Fordunn, Vincent Vaneer, and several others
                                who were taken at Fort Montgomery and confined in the Sugar house with him.
                        Your Excellencies petitioner therefore would humbly solicit your Serious attention to the
                            promises and that your Excellency would be pleased to order an Investigation of his Conduct, a
                            Restoration of his property, and that he may be forwarded to his Regiment, that he may have opportunity
                            to fulfil his engagements to his Country which he is bound in Duty to perform: In the mean time he humbly prays he may be
                            removed from confinment in the Apartment with the prisoners of War, into that of the Army Prisoners.
                                And your Excellencies petitioner as in Duty bound will ever pray
                        
                            Richard McDonald
                        
                    